                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     April 24, 2020
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

DAVID ALLEN HAVERKAMP; aka                    §
HAVERKAMP,                                    §
                                              §
        Plaintiff,                            §
VS.                                           § CIVIL ACTION NO. 2:17-CV-18
                                              §
JOSEPH PENN, et al,                           §
                                              §
        Defendants.                           §

                          ORDER DENYING PLAINTIFF’S
                     FOURTH REQUEST TO APPOINT ATTORNEY

       Pending before the Court is Plaintiff’s Fourth motion to appoint an attorney. (D.E.

132). The motion is HEREBY DENIED. As previously stated by the Court (D.E.s 13,

43 & 92) when considering the legal factors at issue in this matter:

              (1)     Plaintiff’s allegations, although serious, are not complex;
              (2)     Plaintiff is in a position to adequately investigate and present the
                      case. Plaintiff’s pleadings demonstrate that Plaintiff is very
                      intelligent, articulate, and able to describe the facts underlying the
                      claims in this lawsuit. Plaintiff appears, at this stage of the case, to
                      be in a position to adequately investigate and present the case.
                      Plaintiff has filed several motions and cited to cases demonstrating
                      that Plaintiff knows how to use the law library. Plaintiff also can also
                      request assistance from other inmates.
              (3)     Plaintiff’s claims have not yet been scheduled for trial. Therefore, a
                      determination of whether the evidence will consist of conflicting
                      testimony so as to require skill in the presentation of evidence and
                      cross-examination is premature.
              (4)     Plaintiff has not shown that exceptional circumstances require the
                      appointment of counsel.
                      Jackson v. Dallas Police Department, 811 F.2d 260, 261-62 (5th Cir.
                      1986) (citing Ulmer v. Chancellor, 691 F.2d 209 (5th Cir. 1982)).


       There is no constitutional right to appointment of counsel in civil rights cases.
1/2
Akasike v. Fitzpatrick, 26 F.3d 510, 512 (5th Cir. 1994); Branch v. Cole, 686 F.2d 264,

266 (5th Cir. 1982). Further, Plaintiff is not prohibited from hiring an attorney on a

contingent-fee arrangement.

       Plaintiff's fourth motion for appointment of counsel (D.E. 132) is DENIED

without prejudice at this time. This order will be sua sponte reexamined as the case

proceeds.




       ORDERED this 24th day of April, 2020.


                                              ___________________________________
                                              Julie K. Hampton
                                              United States Magistrate Judge




2/2
